Dear Secretary Carnahan:
This opinion letter responds to your request dated July 9, 2009, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by Todd Jones (version 2) regarding a proposed constitutional amendment to Article III of the Missouri Constitution. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to reduce the amount of money available by 200 million dollars to improve the quality of life sciences research in Missouri and redirect this money solely to pay for certain primary healthcare for low-income Missourians?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                                         Very truly yours,
_________________ CHRIS KOSTER
                                                         Attorney General